Citation Nr: 0902295	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for corneal 
scar, right eye.

2.  Entitlement to service connection for glaucoma, bilateral 
eyes.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression, anxiety, and 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following Board remands of May 2007 and May 
2008.  This matter was originally on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, dated in July 2005 and 
April 2007.  

In correspondence dated in April 2008, he requested a 
videoconference hearing.  Subsequently, in correspondence 
dated in July 2008, he withdrew his hearing request.  See 38 
C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the veteran, via his representative, submitted 
evidence directly to the Board that pertained to all three 
issues on appeal.  Evidence pertaining to the acquired 
psychiatric disorder claim included lay statements from the 
veteran and two acquaintances describing the veteran's mental 
state and/or military experiences and treatment records from 
VA Medical Center (VAMC) Kansas City.  Evidence pertaining to 
the glaucoma and corneal scar claims included VA optometry 
treatment notes, dated in February, March, and June 2007.  
The VAMC records that pertained to psychiatric disorder 
treatment were duplicative of what had previously been in the 
file when the agency of original jurisdiction (AOJ) last 
adjudicated that issue in March 2008 when it issued a 
supplemental statement of the case.  The lay statements and 
optometry treatment notes, however, had not previously been 
associated with the claims file.  The representative did not 
explicitly waive the veteran's right to have the AOJ consider 
this evidence.  See 38 C.F.R. § 20.1304(c) (2008).  

Subsequently, in September 2008, the veteran's representative 
submitted argument directly to the Board on the veteran's 
behalf via facsimile.  In a letter submitted at that time, 
the representative informed the Board that she was submitting 
medical records from the St. Louis VAMC and lay statements 
from the veteran and two acquaintances.  In the letter, the 
representative stated, "[the veteran] specifically waives 
his right to have the claim remanded to the AOJ for review of 
the newly submitted evidence."  Included with the September 
2008 correspondence were the lay statements that had 
previously been submitted in June 2008.  The Board was unable 
to locate any VAMC records, despite that all six pages listed 
on the facsimile cover sheet had been received and placed in 
the veteran's claims file.  

In a second facsimile received on the same day in September 
2008, the representative re-submitted the first page of her 
letter to correct a typographical error.  In the re-submitted 
page, she listed Kansas City VAMC records instead of St. 
Louis VAMC records as being enclosed.  There were no VAMC 
records submitted at that time either.  
 
Thereafter, in September 2008, the representative re-
submitted, via U.S. Postal Service, the same letter she had 
submitted via facsimile earlier in the month, which 
explicitly waived the veteran's right to have the AOJ review 
the newly submitted evidence.  Included with this 
correspondence were the Kansas City VAMC optometry treatment 
records, dated in February, March, and June 2007.  Also 
included were the three lay statements.  

In correspondence dated in October 2008, the Board asked the 
veteran whether he wanted his case to be remanded to the AOJ 
for consideration of the VAMC treatment records and lay 
statements, or whether he wished to waive his right to have 
the AOJ consider this evidence.  In November 2008, the Board 
received a written response from the veteran in which he 
requested that his case be remanded to the AOJ for review of 
the additional evidence submitted on appeal.  Despite that 
the veteran's representative had previously informed the 
Board that the veteran wished to waive his right to have the 
AOJ consider the newly submitted evidence, the Board must 
honor the veteran's request for a remand.  See 38 C.F.R. 
§ 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims of 
entitlement to service connection for (1) 
glaucoma, bilateral eyes and (2) an 
acquired psychiatric disorder to include 
depression, anxiety, and post-traumatic 
stress disorder (PTSD), and entitlement to 
(3) an initial compensable rating for 
corneal scar of the right eye in light of 
the newly submitted evidence.

If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with another 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




